Title: To James Madison from William C. C. Claiborne, 26 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


26 January 1805, New Orleans. “I enclose you the third number of the Public Accuser. You will see the Gall of my Enemies, and the zeal with which they embrace every occurrence to annoy my feelings. I feel as if I was trespassing upon your important duties, in Soliciting your attention for one moment to News-paper Publications. But when you perceive the malignity of my opponents, I trust you will excuse the desire I manifest to keep the Executive advised of my answers to the charges exhibited against me.

“With respect to the Militia I need only observe, that my conduct was such as my duty prescribed and my judgment approved. The formation of the Volunteer Corps was a matter of expediency; in acknowledging the Batalion of free people of colour, and presenting to them a standard, I acted in conformity to the instructions from the Secretary of War and the delay attending the organization of the Militia generally was the result of necessity. As to the guard stationed at the Government House, it consists only of a Corporal and three Men, who are designed to give Security to the Records of the Province (delivered to the Commissioners) which are deposited in a Room on the ground Floor. I do not know that any person would feel a disposition to disturb those Records, but as they are important, and their present situation somewhat insecure, it seemed to me (that during the continuance of the Troops in this City) there would be a propriety in having a Centinel placed at the Government House. As to the orderly guard alluded to, I was during the Provisional Government furnished every day with a Sergeant, who carried Messages and Letters from my Office, and as I find such a Character still useful, I continue to avail myself of the politeness of the Commanding Officer in this particular.
“Upon the Subject of Lieutenant Doyles marriage, my conduct has been cruelly misrepresented, and I strongly Suspect that my Enemies have carried their malignity so far, as to have obtained (by artifice) from a young Creole (who speaks but a few words of English) a statement upon oath, which does not contain a single fact. Mr. Doyles Marriage was not with me, an object of any concern; I knew the young Man only by name, his folly I regretted, but the Elopement being effected, I thought it best to prevent the Girl from being dishonored, to permit the Marriage.
“The representation of Mr. Orso (altho on oath) as to my agency in the Business is without the least foundation. Several Gentlemen having a knowledge of the facts attending the Marriage, have furnished me with Certificates upon the subject which are herewith enclosed marked Nos. 1. 2.
“I do not know that I shall again trouble you with any remarks on anonymous writers. I feel as if you would deem them unworthy of such attention; But really when such a Deposition as Mr. Orso’s can be obtained, I fear that Neither Integrity, Prudence or any other virtue, can shield the Reputation of a Public Officer from malignant calumniators.”
Adds in a postscript: “The Petition published was I believe written by myself; The friend of Mr. Doyle (a Mr. Randall) brought a written application for a License but being improper, I gave a form of a Petition which form he preserved, and by way of revenge because I would not appoint him an Auctioneer, he has given to the writer of the accuser.”
